DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang CN108957893.
Regarding claim 1, Fang teaches a viewing angle limiting device, comprising a polymer substrate and a plurality of dye molecules, wherein the dye molecules are dispersedly arranged in the polymer substrate (PET see page 3 paragraph 4), the dye molecules have a first absorption coefficient in a thickness direction of the polymer substrate (page 4 paragraph 2), the dye molecules have a second absorption coefficient in a direction perpendicular to the thickness direction (page 4 paragraph 2).
Fang does not explicitly teach a ratio of the first absorption coefficient to the second absorption coefficient is between 10 and 1000.  Fang teaches an absorption coefficient of about 5 (see page 4 paragraph 2).  However Fang also discloses this value can be adjusted for modifying the peep-preventing effect (see page 4 paragraph 3-4) at a reduced vertical light transmission rate.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior 
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .")
Since Fang does provide rationale for adjusting this ratio beyond the exemplary embodiment’s  ratio of “about 5”, further modifying the ratio to between 10 to 1000 is considered obvious to one of ordinary skill in the art.
Regarding claim 2, Fang teaches an axial direction of absorption axes of the dye molecules is parallel to the thickness direction of the polymer substrate (see 1 22).
Regarding claim 3, Fang teaches all the limitations of claim 3 except at least one protective film, disposed on at least one side of the polymer substrate.  However Fang does teach the film can be laminated to any number of films (see page 3 paragraph 3).  Any number of these sunch as a polarizing film commonly has a protection layer therefore, it would have been obvious to have at least one .
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Gorou WO 2015/012223.
Regarding claim 6, Fang teaches manufacturing method of a viewing angle limiting device, comprising: forming a liquid crystal mixed material layer (fig. 1 2) on a substrate (1), the liquid crystal mixed material layer comprising a plurality of liquid crystal molecules, a plurality of dye molecules (22), and a plurality of reactive monomers, and the dye molecules being arranged corresponding to an optical axis of the liquid crystal molecules, wherein the dye molecules have a first absorption coefficient in a direction perpendicular to a surface of the temporary substrate, the dye molecules have a second absorption coefficient in a direction parallel to the surface of the substrate (see fig. 1), 
; and curing the liquid crystal mixed material layer to cause a polymerization reaction of the reactive monomers to form a polymer substrate, wherein the liquid crystal molecules and the dye molecules are dispersedly arranged in the polymer substrate (step 5 page 5 paragraph 7).
Fang does not explicitly teach a ratio of the first absorption coefficient to the second absorption coefficient is between 10 and 1000.  Fang teaches an absorption coefficient of about 5 (see page 4 paragraph 2).  However Fang also discloses this value can be adjusted for modifying the peep-preventing effect (see page 4 paragraph 3-4) at a reduced vertical light transmission rate.  Since Fang does provide rationale for adjusting this ratio beyond the exemplary embodiment’s  ratio of “about 5”, further modifying the ratio to between 10 to 1000 is considered obvious to one of ordinary skill in the art.  Fang does not explicitly teach using a temporary substrate however Gorou teaches a process for forming cured polymerizable liquid crystal films using a temporary substrate (see page 20 paragraph 3) and subsequent curing (page 19 paragraph 2) for forming a liquid crystal film of reduced thickness (see page 20 paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang in view of Gorou to reduce thickness.


	Regarding claim 8, Fang teaches the manufacturing method of the viewing angle limiting device as claimed in claim 6, further comprising: forming an alignment film (see step 1 and 2 page 4-5) on the temporary substrate, so that an axial direction of the optical axes of the liquid crystal molecules is perpendicular (see fig. 1) to the surface of the temporary substrate.
	Regarding claim 9, Gorou teaches the manufacturing method of the viewing angle limiting device as claimed in claim 6, further comprising: removing the temporary substrate from a substrate surface of the polymer substrate (page 20 paragraph 3); and forming a protective layer (page 20 paragraph 4)on the substrate surface of the polymer substrate.

Claim 10-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang 2 US 2020/0326567 in view of Fang CN 108957893.
Regarding claim 10, Fang 2 teaches a display device, comprising a polarizer (fig. fig. 1 341), at least one viewing angle limiting device (200) , an electronically controlled viewing angle switch (300), and a display panel (50), the electronically controlled viewing angle switch (300) is arranged between the polarizer (342) and the at least one viewing angle limiting device (200); and the display panel (50) is 
Fang 2 does not teach the viewing angle limiting device comprises a polymer substrate and a plurality of dye molecules, wherein the dye molecules are dispersedly arranged in the polymer substrate, the dye molecules have a first absorption coefficient in a thickness direction of the polymer substrate, the dye molecules have a second absorption coefficient in a direction perpendicular to the thickness direction, and a ratio of the first absorption coefficient to the second absorption coefficient is between 10 and 1000.  
Fang teaches a viewing angle limiting device, comprising a polymer substrate and a plurality of dye molecules, wherein the dye molecules are dispersedly arranged in the polymer substrate (PET see page 3 paragraph 4), the dye molecules have a first absorption coefficient in a thickness direction of the polymer substrate (page 4 paragraph 2), the dye molecules have a second absorption coefficient in a direction perpendicular to the thickness direction (page 4 paragraph 2) for providing a reduced thickness flexible privacy film (IE viewing angle limiting device see page 2 paragraph 5).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang 2 in view of Fang to reduce thickness of the display
Fang does not explicitly teach a ratio of the first absorption coefficient to the second absorption coefficient is between 10 and 1000.  Fang teaches an absorption coefficient of about 5 (see page 4 paragraph 2).  However Fang also discloses this value can be adjusted for modifying the peep-preventing effect (see page 4 paragraph 3-4) at a reduced vertical light transmission rate.
Since Fang does provide rationale for adjusting this ratio beyond the exemplary embodiment’s  ratio of “about 5”, further modifying the ratio to between 10 to 1000 is considered obvious to one of ordinary skill in the art (see MPEP 2144.05 citation above in claim 1 rejection).

Regarding claim 12, Fang 2 does not explicitly the second alignment film has a second alignment direction A, and the second alignment direction is perpendicular to the first alignment direction.  However having the alignment layers in a perpendicular directions is considered obvious depending on design choice and the operating mode of the liquid crystal layer and it would have been obvious to use either (anti-parallel/parallel or perpendicular) as evidenced by embodiment in claim 13.
	Regarding claim 13, Fang 2 teaches the second alignment film has a second alignment direction (AL1), and the second alignment direction is parallel or anti-parallel to the first alignment direction (AL2) (anti-parallel is shown).
	Regarding claim 18, Fang 2 teaches the display device as claimed in claim 10, further comprising: a backlight module (fig. 1 100), overlapped with the display panel (50), the at least one viewing angle limiting device, and the electronically controlled viewing angle switch (300), wherein the at least one viewing angle limiting device and the electronically controlled viewing angle switch (300) are located between the display panel (50) and the backlight module (100).


14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang 2 in view of Fang and further in view of Adachi US 2001/0038369.
	Regarding claim 14, Fang 2 teaches the electronically controlled viewing angle switch comprises a liquid crystal layer (330), a first alignment film (312), and a second alignment film (311), wherein the first alignment film is disposed between the liquid crystal layer and the polarizer (342); and the second alignment film is disposed between the liquid crystal layer and the at least one viewing angle limiting device (200), a second alignment direction (AL1) of the second alignment film is anti-parallel to the first alignment direction (AL2) of the first alignment film, and the liquid crystal layer is sandwiched between the first alignment film and the second alignment film.
	Fang 2 does not explicitly teach an included angle between a first alignment direction of the first alignment film and an absorption axis of the polarizer is 45 degrees.  However Adachi teaches anti-parallel alignment layers (see fig. 7 20a) with a first alignment direction of the first alignment film and an absorption axis of the polarizer is 45 degree (fig. 7 26) enabling enhanced switching speed ([0071]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang2 and Fang in view of Adachi to improve response speed.
	Regarding claim 15-17, Fang 2 teaches a maximum phase retardation of the liquid crystal layer is a quarter wavelength or greater than or equal to 3 μm, the maximum phase retardation is a half wavelength, or the maximum phase retardation is greater than a quarter wavelength and less than a half wavelength.  However since the claims do not limit the specific wavelength than it can be arbitrarily selected to meet the claim limitations.  Alternatively the liquid crystal layer maximum phase retardation is considered a routine optimization as the maximum phase retardation is optimized depending on all the birefringent elements such as waveplates, liquid crystal layers, substrates etc, maximum viewing angle and desired operating wavelengths (see MPEP 2144.05 citation above).  This is further evidenced by each three different maximum wavelengths according to claims 15-17.

	Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang 2 in view of Fang and further in view of Fang 3 US 2018/0210243.
	Regarding claim 19, Fang2 teaches  a backlight module, overlapped with the display panel, the at least one viewing angle limiting device, and the electronically controlled viewing angle switch.
Fang 2and Fang do not teach the electronically controlled viewing angle switch and the display panel are located between the at least one viewing angle limiting device and the backlight module.  Fang 3 the electronically controlled viewing angle switch (fig. 10 120) and the display panel (110) are located between the at least one viewing angle limiting device (170) and the backlight module (140).  This is considered a matter of obvious design choice as Fang 3 discloses embodiments similar to Fang 2 (see fig. 13) and the position as claimed (fig. 10 and  15) as well as other embodiments (fig. 12 and 16).
	Regarding claim 21, Fang 3 also teaches the electronically controlled viewing angle switch can be implemented electronically controlled diffusion film (figs 10-19 element 130).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang 2 in view of Fang and further in view of Acreman DE 102019003383.
Regarding claim 20, Fang 2 and Fang teach all the limitations of claim 20 except the display device further comprises a quarter-wave plate, disposed between the display panel and the polarizer, and the polarizer is located between the electronically controlled viewing angle switch and the quarter-wave plate.  Fang 2 already discloses a phase retardation film  (fig. 1-2 350) in this position and states hase retardation film 350 may selectively be disposed between the polarizer 342 and the second substrate 302, but the invention is not limited thereto. In other embodiments, the phase retardation film 350 may also be disposed between the polarizer 341 and the first substrate 301.  In the present embodiment, the phase retardation film 350 is for example, a C-type plate, a negative C-type plate, an A-type plate, a B-type plate (Bi-Axial plate), an O-type plate, or a composite board constituted by two A-
 Acreman discloses a viewing angle control display device (fig. 2) and discloses in embodiments in which the switchable viewing angle control LCD is a VAN mode LCD, the polarizers may be of the linear or circular type. One or more retardation films may be disposed between layers to compensate for optical effects or to rotate the polarization of light between any such layers. The retardation film (s) may be a half wave plate and / or a quarter wave plate and / or a positive C plate and / or a negative C plate.  Therefore since they appear to obvious substitutes it would have been obvious to use a quarter wave plate for the retardation film of Fang 2.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acreman  DE 102019003383 in view of Fang CN 108957893.
Acreman teaches a display device, comprising a display panel (fig. 2 18), a quarter-wave plate, and at least one viewing angle limiting device, wherein the quarter-wave plate (part of 101 see page 9 paragraph 2) is overlapped with the display panel; and the at least one viewing angle limiting device (16)  is overlapped with the quarter-wave plate, 
Acreman oes not teach the viewing angle limiting device comprises a polymer substrate and a plurality of dye molecules, wherein the dye molecules are dispersedly arranged in the polymer substrate, the dye molecules have a first absorption coefficient in a thickness direction of the polymer 
Fang teaches a viewing angle limiting device, comprising a polymer substrate and a plurality of dye molecules, wherein the dye molecules are dispersedly arranged in the polymer substrate (PET see page 3 paragraph 4), the dye molecules have a first absorption coefficient in a thickness direction of the polymer substrate (page 4 paragraph 2), the dye molecules have a second absorption coefficient in a direction perpendicular to the thickness direction (page 4 paragraph 2) for providing a reduced thickness flexible privacy film (IE viewing angle limiting device see page 2 paragraph 5).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang 2 in view of Fang to reduce thickness of the display
Fang does not explicitly teach a ratio of the first absorption coefficient to the second absorption coefficient is between 10 and 1000.  Fang teaches an absorption coefficient of about 5 (see page 4 paragraph 2).  However Fang also discloses this value can be adjusted for modifying the peep-preventing effect (see page 4 paragraph 3-4) at a reduced vertical light transmission rate.
Since Fang does provide rationale for adjusting this ratio beyond the exemplary embodiment’s  ratio of “about 5”, further modifying the ratio to between 10 to 1000 is considered obvious to one of ordinary skill in the art (see MPEP 2144.05 citation above in claim 1 rejection).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acreman  102019003383 in view of Fang CN 108957893 and further in view of Nakao US 2016/0195660.
Regarding claim 25, Acreman and Fang teach all the limitations of claim 25 except an in-plane phase retardation of the quarter-wave plate is an odd multiple of a quarter wavelength.  Acreman does disclose the retarder layer can be a circular polarizer (see page 9 paragraph 2).  Nakao teaches the λ/4 .

Allowable Subject Matter
Claims 4-5 and 22-23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PHU VU/Primary Examiner, Art Unit 2871